Citation Nr: 9918699	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  98-14 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD), also claimed as a nervous condition.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a gastrointestinal 
disorder, currently diagnosed as irritable bowel syndrome.

4.  Entitlement to service connection for a skin disorder, 
diagnosed as atopic dermatitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied entitlement to service connection 
for the issues on appeal.

The issues of entitlement to service connection for PTSD, a 
stomach disorder, and a skin disorder will be discussed 
below, the remaining issue of entitlement to service 
connection for a back disorder will be discussed only in the 
REMAND section of this Board decision.


FINDINGS OF FACT

1.  The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of a neuropsychiatric 
disability of any kind.

2.  A diagnosis of PTSD is not currently shown based on the 
evidence submitted for the record.

3.  The evidence does not relate the current irritable bowel 
syndrome with any event or occurrence on active duty.

4.  The veteran has not submitted evidence of a medical nexus 
between a single episode of a viral gastrointestinal disorder 
during service and the currently diagnosed irritable bowel 
syndrome.

5.  The veteran's available service medical records do not 
contain any complaints, findings, or diagnoses of a skin 
disorder.

6.  A skin disorder was not established until many years 
after service and has not been shown to be related to service 
or any occurrence or event therein.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for PTSD, 
also claimed as a nervous condition, is not well grounded.  
38 U.S.C.A. § 5105(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304 (1998).

2.  A claim for entitlement to service connection for a 
gastrointestinal disorder, diagnosed as irritable bowel 
syndrome, is not well grounded.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).

3.  A claim for entitlement to service connection for a skin 
disorder, diagnosed as atopic dermatitis, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

I.  Entitlement to Service Connection for PTSD

While this appeal was pending, the applicable rating criteria 
for service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999, and made effective to March 7, 
1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (to be 
codified at 38 C.F.R. § 3.304(f) (1999)).  The new regulation 
purports to essentially restate the three essential elements 
previously in effect and considered by the RO.  The Board 
notes that the effective date of this change in the 
regulations encompasses the entire time the case was on 
appeal.  Thus, as there is no essential substantive change 
affecting this case, the Board will adjudicate the veteran's 
claim pursuant to the regulations now in effect. 

Historically, under the old regulations, service connection 
for PTSD required (i) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (ii) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (iii) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  Under the new regulations, 
service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) medical evidence establishing a link 
between current symptoms and an in-service stressor, and 
(iii) credible supporting evidence that the claimed in-
service stressor occurred.  See 64 Fed. Reg. 32807-32808 
(June 18, 1999).  

When asked to interpret the first element (a diagnosis of 
PTSD), the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeal) (the 
Veterans Claims Court) held that "a clear (that is, 
unequivocal) PTSD diagnosis by a mental-health professional 
must be presumed . . . to have been made in accordance with 
the applicable DSM [Diagnostic and Statistical Manual of 
Mental Disorders] criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressor."  Cohen 
v. Brown, 10 Vet. App. 128, 139 (1997).  Moreover, the 
Veterans Claims Court concluded that "under the DSM-IV, the 
mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of predisposition toward development of that 
condition."  Id. at 141 (incorporating the "eggshell 
plaintiff" rule to service connection awards).  

In interpreting the now third element (an in-service 
stressor), the Veterans Claims Court determined that the 
evidence necessary to establish that the claimed stressor 
actually occurred varied depending on whether it could be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1999).  
The Veterans Claims Court held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.304(d), (f) (1998); see also Gaines v. West, 11 
Vet. App. 113 (1998) (determination of whether veteran 
engaged in combat with enemy is particularly significant in 
PTSD cases).  

Finally, under the new regulations, the reference to combat 
citations is removed; nonetheless, if the "claimed stressor 
is not combat related, a veteran's lay testimony regarding 
in-service stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of psychiatric 
diagnosis or treatment.  The January 1970 separation 
examination reports demonstrate normal psychiatric clinical 
evaluations.  In addition, there is no indication of any 
inservice history of psychiatric symptomatology.

Post service medical records are completely negative for 
psychiatric treatment or diagnosis.  In October 1997, the 
veteran filed a claim for, among other things, PTSD and 
nerves.  In a November 1997 VA PTSD examination report, the 
veteran related that he was the married father of two 
children.  He had a Bachelor's Degree in business 
administration and was working as a handyman and in a real 
estate office.  He denied any specific stressors related to 
his experience in Vietnam but indicated that he started 
drinking and using marijuana in service, which he continued 
for several years thereafter.  He observed that he had to 
deliver supplies to areas under enemy attack and saw many 
soldiers killed.  Complaints included sleep difficulties, 
nightmares but nothing specific about Vietnam except one in 
which he saw himself being drafted again, intolerance of 
others, easy irritability, excessive and daily use of 
alcohol, chronic marital difficulties, loss of libido toward 
his wife, isolation with economic problems, and anxiousness.  

Mental status examination revealed that the veteran was well 
developed, overweight, and who was adequately dressed and 
groomed.  He was alert, aware of the interview situation, and 
in contact with reality.  He showed no abnormal tremors, 
tics, or mannerisms.  He was somewhat apprehensive and tense 
during the interview, especially when asked about his marital 
relationship.  He was cooperative, answers were relevant, 
coherent, and logical, and content dealt with different 
situations.  He discussed serious marital difficulties and 
admitted daily drinking.  There were no delusions, no 
hallucinations, no suicidal or homicidal ideas, and no 
dissociative episodes.  The affect was adequate to the 
emotional content, mood was tense, and he was oriented in 
person, place and time.  Memory was preserved, intellectual 
functioning was well maintained, judgment was adequate, and 
insight was superficial.  The final diagnoses included 
partner relational problems, substance use disorder, alcohol 
dependence, and depression, not otherwise specified.  The GAF 
was reported at 75.

After a review of the evidence, the Board must conclude that 
the veteran's contention, to the effect that he has PTSD or 
nervous disorder, is not supported by the record.  The 
service medical records reveal no complaints, symptomatology, 
or findings of a psychiatric disorder.  The January 1970 
separation examination report demonstrates a normal clinical 
evaluation of the veteran's psychiatric system.  In addition, 
there is no indication of any inservice history of a 
psychiatric disability.  Thus, neither a psychiatric 
disability nor PTSD were demonstrated in service or 
thereafter by competent medical evidence.  Further, the most 
recent VA examination report failed to diagnose PTSD or a 
nervous disorder.  Since, as previously discussed, service 
connection cannot be granted for a disability that is not 
currently manifested, the Board must find that the veteran 
has not submitted evidence sufficient to justify a belief by 
a fair and impartial individual that service connection for 
PTSD could be granted, as is required under the provisions of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); see also 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  The 
Board accordingly finds that his claim for service connection 
for PTSD is not well grounded and is therefore denied, in 
accordance with the decision of the Court in Edenfield v. 
Brown, 8 Vet. App. 384 (1995) (en banc).


II.  Entitlement to Service Connection for a Gastrointestinal 
Disorder

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a chronic stomach 
disorder.  In November 1968, he complained of sore stomach 
with nausea and vomiting.  He was diagnosed with "viral GI" 
and treated with Tigan and Gelusil.  Several days later, 
Compazine was prescribed.  There were no further complaints 
of gastrointestinal disorder of any kind.  The January 1970 
separation examination report demonstrates a normal clinical 
evaluation of the veteran's abdomen and viscera.  In 
addition, there is no indication of any inservice history of 
a chronic gastrointestinal disorder.

Post service medical records are negative for treatment or 
diagnosis of a gastrointestinal disorder.  In a VA stomach 
examination report dated in November 1997, the veteran 
complained of diarrhea, usually with stressful situations, 
and mostly in the morning following breakfast, and associated 
with low abdominal crampy pain.  He denied episodes of 
bleeding, vomiting, hematemesis, or melena, but noted 
occasional constipation.  Medication included Imodium, and 
there were no circulatory disturbances after meals.  After a 
physical examination, the examiner diagnosed irritable bowel 
syndrome.

Based on the medical evidence of record, the Board finds that 
there is no evidence showing a gastrointestinal disorder that 
can be attributable to the veteran's active duty service.  
Specifically, except for a single episode of a viral 
gastrointestinal complaint in November 1968, the service 
medical records are negative for a stomach disorder of any 
kind.  Further, there is no indication that the veteran was 
treated for a gastrointestinal disorder after service.  
Finally, the most recent VA examination report did not 
indicate that any stomach disorder was related to active duty 
service.

As the evidence shows that there is no confirmed medical 
evidence of a chronic gastrointestinal disorder during 
service, and no relationship between a single incident of a 
viral gastrointestinal disorder in service and the current 
irritable bowel syndrome, the Board finds that a chronic 
stomach disorder was not present during service and that 
there is no competent medical evidence of a nexus between any 
current stomach disorder and active duty service.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  Accordingly, the evidence 
fails to show a medical nexus between a claimed stomach 
disorder service and a current gastrointestinal disorder, 
diagnosed as irritable bowel syndrome, as required by law.  
See Caluza v. Brown, 7 Vet. App. 498 (1995).  Therefore, 
despite his contentions that he has had a stomach disorder 
since service, the evidence does not support a finding of a 
stomach disorder related to service.  Thus, the claim is not 
well grounded and must be denied.

III.  Entitlement to Service Connection for a Skin Disorder

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a skin disorder.  
The January 1970 separation examination report demonstrates a 
normal clinical evaluation of the veteran's skin and 
lymphatic systems.  In addition, there is no indication of 
any inservice history of tumor, growth, cyst, or cancer.

Post service medical records are negative for treatment of or 
a diagnosis of a skin disorder.  In a VA skin examination 
report dated in October 1997, the veteran related a history 
of an intermittent, constant rash since he left Vietnam, 
worse in the hot temperature and summer.  The symptoms 
included itching and burning.  There were no lesions at the 
time of the examination but apparently based on history, the 
examiner diagnosed atopic dermatitis in remission.  

Based on the evidence above, the Board finds that there is no 
evidence that the veteran had a skin disorder during service.  
Specifically, the service medical records are negative for a 
skin disorder and the January 1970 separation examination 
report indicates a normal clinical evaluation of the 
veteran's skin.  Thus, there is no evidence that he developed 
a skin disorder during his period of active duty service.  
Further, although diagnosed with a skin disorder in a VA 
examination report dated in 1997, nearly 30 years after 
service separation, there is no evidence of treatment for a 
skin disorder in the intervening years, nor is there evidence 
that his currently diagnosed skin disorder is related to 
service.  As the medical evidence does not show an in-service 
incurrence of a skin disorder and the current evidence does 
not show a medical nexus between the claimed in-service skin 
disorder and the current skin disorder, the claim must be 
denied on the basis that it is not well grounded.  

In conclusion, the Board has considered the veteran's 
statements that he has continually suffered from PTSD, 
nerves, a stomach disorder, and a skin disorder since 
separation from service in 1970.  Although the veteran's 
statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  The veteran's assertions are not 
deemed to be credible in light of the other objective 
evidence of record showing no continuing findings indicative 
of the claimed disabilities.  The veteran lacks the medical 
expertise to offer an opinion as to the existence of current 
medical pathology, as well as to medical causation of any 
current disabilities.  Id.  In the absence of competent, 
credible evidence of continuity of relevant symptomatology, 
service connection is not warranted for the disabilities 
claimed on appeal.


ORDER

Entitlement to service connection for PTSD, also claimed as a 
nervous condition, is denied on the basis that the claim is 
not well grounded.

Entitlement to service connection for a gastrointestinal 
disorder, currently diagnosed as irritable bowel syndrome, is 
denied on the basis that the claim is not well grounded.

Entitlement to service connection for a skin disorder, 
diagnosed as atopic dermatitis, is denied on the basis that 
the claim is not well grounded.



REMAND

With regard to the remaining issue, additional development is 
needed for the purposes of clarifying the record.  
Specifically, the Board has a duty to assist the veteran in 
the development of facts pertinent to his claim and ensure 
full compliance with due process.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.159 (1998).  This 
duty to assist involves obtaining potentially relevant 
medical reports.  Lind v. Principi, 3 Vet. App. 493, 494 
(1992) (federal agencies); White v. Derwinski, 1 Vet. 
App. 519, 521 (1991) (private records); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) (Social Security records).  
It also includes a thorough and contemporaneous medical 
examination, especially where it is necessary to determine 
the current level of disability.  Peters v. Brown, 6 Vet. 
App. 540, 542 (1994); Abernathy v. Principi, 3 Vet. App. 461 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

The veteran has claimed entitlement to service connection for 
a back disorder.  Service medical records show several 
occasions where the veteran sought treatment for a 
"chronic" lumbosacral strain.  Although the veteran has not 
submitted evidence showing any treatment since service, given 
the suggestion of a chronic disorder in the service medical 
records, the Board finds that an examination is warranted.  
Thus, in order to make an informed decision as to this issue, 
the Board concludes that additional development is needed.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private, VA or military), if 
any, who have provided him with relevant 
treatment for any back disorder.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, 
treatment center, or employer specified 
by the veteran to request specifically 
any and all medical or treatment records 
or reports relevant to the above 
mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998). 

2.  The veteran should then be scheduled 
for an appropriate VA examination in 
order to determine the presence and 
etiology of any claimed back disability.  
Initially, the examiner is requested to 
review the claims file, including service 
medical and post-service medical reports 
of record and adequately summarize all of 
the relevant history, including relevant 
treatment and any previous diagnoses 
regarding the veteran's back disability.  

Thereafter, the medical specialist should 
enter an opinion as to the most likely 
etiology of the veteran's current back 
disability, if shown.  Specifically, the 
medical examiner should indicate whether 
there is a causal relationship between 
the notations of chronic lumbosacral 
strain noted in service some 30 years ago 
and any claimed current back disability.  
The examiner should attempt to explain 
the likelihood that the manifestations of 
the condition would be dormant and/or 
untreated for many years.  If a 
determination can not be made without 
resort to speculation, that matter should 
also be set forth in the claims folder.  

3.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a back disorder.  In the 
event the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeal

 

